Citation Nr: 0815362	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of injury 
to the right jaw and face, to include a dental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service medical records have been destroyed in the July 1973 
fire at the National Personnel Records Center (NPRC), there 
is a heightened duty to assist.  Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37 
(1990).  The veteran's service medical records are not in the 
claims file and the NPRC has indicated that they were 
destroyed in the 1973 fire.  In August 2005, the RO made a 
formal finding that the veteran's service medical records are 
unavailable.  
 
Despite the RO's formal finding, it is unclear from the 
record whether the search for the veteran's service medical 
records included a request for all pertinent records.  The 
veteran claims to have been hospitalized in the summer of 
1958 for treatment of major head injuries while stationed at 
Ederoberstein, Germany.  In July 2005, he returned a 
completed form, Request for Information Needed to Reconstruct 
Medical Data, noting all his duty assignments.  It's unclear 
from the record whether the RO's finding of unavailability 
included a search for those records.  On remand, it should be 
determined whether a search has been conducted and 
documented.  

The veteran has not been provided a VA examination and his 
representative has requested that the veteran be afforded a 
VA examination to address his claims. 

The veteran is claiming that he incurred bilateral hearing 
loss, tinnitus and residuals of injury to the right jaw and 
face, to include a dental disorder, in service.  His service 
medical records are unavailable.  He has reported significant 
noise exposure in service as well as current difficulties 
with hearing.  He has also offered a history of head and 
facial injury in service and records from Randal D. Lamb, 
D.D.S. show current dental problems.  Because there is 
insufficient medical evidence to decide the claims on appeal 
and the low threshold of a suggestion of a nexus between his 
claimed disorders and service has been met, the Board finds 
that the veteran should be afforded a VA examination to 
address his claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This is especially true 
because the duty to assist is heightened in this case.  See 
Cuevas, 3 Vet. App at 548; Jolley, 1 Vet. App. at 39-40.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information and evidence needed 
to establish a rating and effective date 
for the claims on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contact the NPRC or any other 
appropriate locations and attempt to 
secure the veteran's SMRs for his period 
of hospitalization in 1958.  If such 
records do not exist, or further attempts 
to secure them would be futile, a response 
to that effect is required and must be 
associated with the claims folder.  

3.  After completion of the foregoing, the 
veteran should be afforded an appropriate 
VA examination to address his claims of 
entitlement to service connection for 
bilateral hearing loss, tinnitus and 
residuals of injury to the right jaw and 
face, to include a dental disorder.  

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. 

Based upon a review of the claims folder 
and history provided by the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed hearing loss, tinnitus and 
residuals of injury to the right jaw and 
face, to include a dental disorder, are 
attributable to service.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  If 
the examiner is unable to offer an 
opinion, an explanation should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



